66 F.3d 905w
64 USLW 2199, 19 Employee Benefits Cas. 2014
Erin C. SMITH, Plaintiff-Appellee,v.OFFICE OF CIVILIAN HEALTH AND MEDICAL PROGRAM OF theUNIFORMED SERVICES, a subdivision of the Department ofDefense of the United States of America;  William Perry, inhis official capacity as the Secretary of Defense of theUnited States of America, Defendants-Appellants.
No. 94-3744.
United States Court of Appeals,Seventh Circuit.
Argued May 9, 1995.Decided Sept. 26, 1995.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION